UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 COMMISSION FILE NO.: 0-32143 ADARNA ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-3148296 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 11 Riverside Drive, Suite 206, Cocoa, Florida (Address of principal executive offices) (Zip Code) (321) 252-2152 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the prior 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of November 13, 2012, there were 4,917,738,646 shares of common stock outstanding. ADARNA ENERGY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Part I Financial Information Page No Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited)and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2012 (unaudited) and 2011 (unaudited) 4 CondensedConsolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 (unaudited) and 2011 (unaudited) 5 Notes to Condensed Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 18 Part II Other Information Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults upon Senior Securities 19 Item 4 Mine Safety Disclosures 19 Item 5 Other Information 17 Item 6 Exhibits 20 Signatures 20 2 PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS ADARNA ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2011 ASSETS 9/30/2012 12/31/2011 Current assets: (Unaudited) Cash $ $ Prepaid Expenses Total current assets Other assets: Intellectual property – net of accumulated amortization of $9,662 and $0, respectively Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY/ (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Convertible debentures Due to affiliate Liabilities held for disposal Liability to be settled in stock Total current liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Convertible preferred stock, $0.001 par value, 500,000,000 authorized Series D: 1,200,000 authorized, 1,110,847 and 605,201 issued and outstanding, respectively Series F: 800,000 authorized, 800,000 and 0 issued and outstanding, respectively 80 Preferred stock, $0.00001 par value, 20,000 authorized Series 1: 20,000 authorized, 20,000 and 0 issued and outstanding, respectively 2 Common stock, $0.0001 par value, 5,000,000,000 authorized; 4,917,738,646 and 4,617,738,646 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The notes to the Condensed Financial Statements are an integral part of these statements. 3 ADARNA ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2(UNAUDITED) Three Months Ended Nine Months Ended 9/30/2012 9/30/2011 9/30/2012 9/30/2011 Revenues $ Cost of revenues Gross profit Operating expenses Research and development Professional fees General and administrative expenses Total operating expenses Operating loss ) Other income (expense) Gain on Extinguishment of debt Interest income Liquidated Damages ) ) Amortization of debt discount ) ) Change in convertible debt ) ) Change in convertible debt –related party ) ) Interest expense ) ) ) Interest expense – related party ) ) Total other income (expense) Income (loss) before provision for income taxes ) Provision for income taxes Income (loss) from continuing operations ) ) ) Discontinued operations Gain from discontinued operations Income (loss) from discontinued operations ) ) Total income (loss) from discontinued operations ) ) Net Income (loss) $ ) $ ) $ $ ) Weighted average common shares outstanding - basic Weighted average common shares outstandingdiluted Earnings (loss) per share - basic Income (loss) per share from continuing operations $ ) $ ) $ $ ) Income (loss) per share from discontinued operations ) ) Net income (loss) per share – basic and diluted ) ) Earnings (loss) per share - diluted Income (loss) per share from continuing operations $ $ ) $ $ ) Income (loss) per share from discontinued operations ) ) Net income (loss) per share – diluted ) ) The notes to the Condensed Financial Statements are an integral part of these statements. 4 ADARNA ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2(UNAUDITED) Nine Months Nine Months Ended Ended 9/30/12 9/30/11 CASH FLOW FROM OPERATING ACTIVITIES Net cash flows used in operating activities $ ) $ ) CASH FLOW FROM INVESTING ACTIVITIES Funds released from escrow 0 Net cash provided by investing activities $ $
